Case 2:18-cv-03099-DRH-AKT Document 101 Filed 06/22/20 Page 1 of 3 PageID #: 2688



  UNITED STATES DISTRICT COURT                                          CIVIL CONFERENCE
  EASTERN DISTRICT OF NEW YORK                                          MINUTE ORDER

  BEFORE:       A. KATHLEEN TOMLINSON                           DATE: 6-19-2020
                 U.S. MAGISTRATE JUDGE                          TIME: 11:34 a.m. (39 minutes)

                               D.W.M., et al. v. St. Mary School, et al.
                                      CV 18-3099 (DRH) (AKT)

  TYPE OF CONFERENCE:                   TELEPHONE STATUS CONFERENCE

  APPEARANCES:          Plaintiffs:     Cory H. Morris
                                        Victor John Yannacone, Jr.

                        Defendants:     Joseph M. Nador (St. Mary’s School, Biagio M. Arpino
                                               and The Roman Catholic Diocese of Rockville Centre)

                                        Stephen A. Ruland (Krzysztof Mars and Doreta Mars, as
                                               parents and natural guardians of infant M.M.)

                                        Vesselin V. Mitev (Kerri Lechtrecker, as parent and natural
                                                              guardian of Infant L.M.)

                                        Christopher Mestecky (NO APEARANCE)
                                               (Mike Jones and Christine Jones, as parents and natural
                                               guardians of infant M.J. and M.M.)

  FTR through teleconference line: 11:34-12:13

  THE FOLLOWING RULINGS WERE MADE:

 1.      The Court previously set today’s conference as a control date to confirm compliance with the
         discovery schedule memorialized in the February 12, 2020 Civil Conference Minute Order
         (“CCMO”) at DE 91. The pending motions on the docket filed by the plaintiffs at DE 97,
         98, and 100 were resolved in part.

 2.      At the outset, the Court noted two procedural deficiencies arising from plaintiffs’ discovery
         motions [DE 97, 98]. First, plaintiffs’ motions did not strictly adhere to Local Rule 37.1 in
         that they failed to set forth verbatim the underlying discovery request and response as required
         by Rule 37.1. Nonetheless, plaintiffs’ counsel, to a degree, paraphrased the discovery request,
         stating that the relevant documents at issue are: “All communications between and among the
         Diocese of Rockville Center and St. Mary Elementary School particularly all those
         communications in any form relating to safety, student discipline, the environment for learning
         at St. Mary Elementary School as well as the race/cyber-assaults described in the Plaintiffs[‘]
         verified complaint.” See DE 97 at 2-3. Second, defendants’ opposition [DE 99] to plaintiffs’
         motion was untimely, pursuant to Section III(a) of this Court Individual Rules, and therefore
         the Court declined to consider the bulk of defendants’ opposition.

 3.      Plaintiffs’ motion to compel defendants St. Mary School, Biagio M. Arpino (former Principal
         of St. Mary School), and The Roman Catholic Diocese of Rockville Center to supplement
Case 2:18-cv-03099-DRH-AKT Document 101 Filed 06/22/20 Page 2 of 3 PageID #: 2689



        their ESI affidavits and produce relevant and responsive ESI [DE 97] is GRANTED, in part,
        and DENIED, in part.

        Plaintiffs’ request for “all communications between and among the Diocese of Rockville
        Center and St. Mary Elementary School” is overly broad and does not comply with the
        proportionality requirements embedded in the 2015 amendments to Rule 26(b). Further,
        asking for “communications relating to … the environment for learning” is not only
        ambiguous and overly broad, but its relevance is marginal, if relevant at all, and is not
        proportional to the needs of the case. To the extent that there are policy statements,
        procedural statements or staff directives concerning student safety, student discipline, bullying
        (cyber or actual), policies or guidelines concerning computer-based interactions between
        students or between students and staff, and any anti-discrimination policies, the defendants
        are required to turn those materials over within 30 days. Beyond these materials, the Court
        will not require defendants to further respond to plaintiffs’ request.

        The ESI Affidavits [DE 94] are satisfactory except for the restricted time frame for which the
        search was conducted. Defendants must return to their sources of ESI to search further for
        additional materials which fall within the period spanning the close of the 2016-2017 school
        year and up to June 2018.

        Defendants must conduct the appropriate ESI search in accordance with these directives and
        produce any responsive documents to the plaintiffs by July 20, 2020. Any further
        supplemental discovery responses must also be provided by this date.

 4.     Plaintiffs’ motion to compel the deposition of defendant Arpino [DE 98] is terminated as
        MOOT.

 5.     The Court spent some time discussing certain concerns it had with the plaintiffs’ Infant
        Compromise Order [DE 100] which was referred to this Court by Judge Hurley. The Court
        has reservations about the propriety of an infant compromise order in the circumstances
        which exist in this case. The Court raised the issue of alternative mechanisms such as the
        withdrawal of claims against the minor defendant discussed today under Rule 41 or the filing
        of a Stipulation of Discontinuance which could be held in escrow to accomplish plaintiffs’
        intended purpose. Plaintiffs’ counsel must advise the Court in writing as to how they intend
        to proceed regarding this issue by June 26, 2020.

 6.     Counsel for the parties advised that no fact depositions remain to be completed with the
        exception of the infant plaintiff. Plaintiffs’ counsel further advised that they waive any
        depositions for which they have notices outstanding. All fact depositions must be completed
        by August 3, 2020. The Court does not intend to further extend this deadline.

 7.     Plaintiffs’ counsel intends to introduce testimony from the plaintiffs’ treating physicians solely
        in their capacity as treating physician and not as experts. At this juncture, plaintiffs do not
        intend to introduce any expert witnesses.

 8.     Defendants’ counsel intends to conduct an IME of the infant plaintiffs. Any IME must be
        completed by August 26, 2020. Plaintiffs’ counsel must notify the Court if, and how, they
        intend on responding to the IME by September 9, 2020 (i.e., introduce a rebuttal expert, take
        the deposition of the examiner, do nothing further, etc.). If further action is needed, the
        Court will set any necessary deadlines at that time. Assuming plaintiffs’ counsel does not
Case 2:18-cv-03099-DRH-AKT Document 101 Filed 06/22/20 Page 3 of 3 PageID #: 2690



        intend on taking any further action, the parties are directed to file any letter requests for a pre-
        motion conference for purposes of moving for summary judgment to Judge Hurley by
        September 30, 2020.

 9.     To the extent there are any disputes arising from post-deposition discovery demands, counsel
        are directed to first meet-and-confer, pursuant to their obligations under local Rule 37.3, to
        resolve the dispute. The extent there are unresolved issues, a letter motion which complies
        with Local Rule 37.1 must be filed by July 7, 2020. Any motion which does not comply with
        the formatting requirements and directives of Rule 37.1 will be returned to counsel.


                                                          SO ORDERED.


                                                          /s/ A. Kathleen Tomlinson
                                                          A. KATHLEEN TOMLINSON
                                                          U.S. Magistrate Judge
